          Case 2:19-cv-02021-GEKP Document 27 Filed 05/15/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM O'MARA, etal,
              P1.aintiffs                                 CIVIL ACTION

               v.

CREATIVE WASTE SOLUTIONS, LLC,                            No. 19-2021
d/b/a B&L DISPOSAL SERV., etal,
                 Defendants

                                          ORDER

         AND NOW, this /i/,day of May, 2020, upon consideration of the parties' Joint Motion

to Approve Settlement Agreement and Stipulation for Dismissal with Prejudice (Doc. No. 23) and

the parties' Renewed Motion for Approval and Supplemental Information in Support of Approval

of Settlement Agreement and Stipulation for Dismissal with Prejudice (Doc. No. 25), it is

ORDERED that:

         L     The parties' Renewed Motion for Approval of Settlement Agreement (Doc. No. 25)

is GRANTED as set forth in the accompanying Memorandum.

         2.    The Revised Proposed Settlement Agreement (Doc. No. 25-1) is APPROVED as

set forth in the accompanying Memorandum.

         3.    The parties' initial Joint Motion for Approval of Settlement Agreement (Doc. No.

23) is DEEMED MOOT.

         4.     The above action is DISMISSED WITH PREJUDICE. The parties must bear

their own costs, fees, and expenses, except as set forth in the Settlement Agreement (Doc. No.

25-1).

                                                   BY THE COURT:




                                                   UNITED STATES DISTRICI' JUDGE
